  8:19-cr-00078-JMG-MDN Doc # 1 Filed: 02/21/19 Page 1 of 2 - Page ID # 1

                                                                          EAL D
                                                                                            FIL ED
                           IN THE UNITED STATES DISTRICT COURT                      U.S. DIS iHICT COU T
                               FOR THE DISTRICT OF NEBRASKA                        DIST RICT OF NEBH;\ Kt~

                                                                                    ZO 19 FE 21 A 11 : 53
UNITED STATES OF AMERICA,
                                                                                   Ui ;- it.;~ 0:- 1! ;:-~ CLER\
                         Plaintiff,                                       8:19CR 7g'

                                                                     INDICTME T
       vs.
                                                                     21 U.S.C. § 846
                                                              21 U.S.C. § 841(a)(l) & {b)(l)
STEVEN HERNANDEZ,
aka "Spanky"

                         Defendant.

The Grand Jury Charges:


                                              COUNT!

             Beginning as early as January 1, 2015, to on or about November 15, 2018, in the

District of Nebraska, the defendant, STEVEN HERNANDEZ knowingly and intentionally,

combined, conspired, confederated and agreed with other persons known and unknown to the

Grand Jury, to commit the following offense against the United States: to distribute and possess

with intent to distribute 50 grams or more of a mixture or substance containing

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance,

in violation of Title 21, United States Code, Section 841(a)(l).

             In violation of Title 21, United States Code, Section 846.



                                              COUNT II

       On or about November 13, 2018, in the District ofNebraska, STEVEN HERNANDEZ,

defendant herein, did knowingly and intentionally distribute an amount of a mixture or substance

containing a detectable amount of methamphetamine, its salts, isomers, or salts of its isomers, a

Schedule II controlled substance.
  8:19-cr-00078-JMG-MDN Doc # 1 Filed: 02/21/19 Page 2 of 2 - Page ID # 2



        In violation of Title 21 , United States Code, Section 841(a)(l) and Title 21, United

States Code, Section 841(b)(l).




                                                        A TRTTP. RTT T.· .




          The United States of America requests that trial of this case be held at Omaha,
Nebraska, pursuant to the rules of this Court.
